Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160740(74)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID A. MAPLES,                                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160740
  v                                                                  COA: 343394
                                                                     Ct of Claims: 17-000135-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

          By order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before August 28, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 22, 2020

                                                                               Clerk